Citation Nr: 0829325	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  06-36 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for seizures, status post 
craniotomy and removal of left parieto-occipital meningioma.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel





INTRODUCTION

The veteran had active service from February 1971 to March 
1971.  The veteran has also indicated that he served on 
active duty from May 1972 to August 1972, but that service 
has not been verified by the service department.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

On his November 2006 substantive appeal to the Board (on VA 
Form 9), the veteran indicated that he desired a hearing 
before a Veterans Law Judge.  He was scheduled a 
videoconference hearing in August 2008, and notice of the 
hearing was sent to his address of record.  However, the 
veteran did not report for the video-conference hearing.  The 
Board consequently finds that all due process has been 
satisfied with respect to the veteran's right to a hearing.  



FINDINGS OF FACT

1.  There is clear and unmistakable evidence demonstrating 
that a seizure disorder existed at the time of the veteran's 
entry into active military service, although it was not noted 
on the veteran's enlistment examination.  

2.  The preponderance of the evidence clearly and 
unmistakably shows that the veteran's pre-service seizure 
disorder did not undergo a permanent increase in severity, 
beyond natural progress, during service.



CONCLUSIONS OF LAW

1.  The veteran had a seizure disorder at the time of his 
entry into active service which was not aggravated during 
service; therefore, the presumption of soundness at entrance 
into service is rebutted by clear and unmistakable evidence.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2004 & 
2007).

2.  The presumption of soundness having been rebutted, there 
was no permanent increase in the severity of the pre-existing 
seizure disorder during the veteran's service.  38 U.S.C.A. 
§§ 1101, 1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306(a) 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist a claimant in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, which is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the veteran in May 2005, which fully 
addressed all required notice elements and was sent prior to 
the initial RO decision in this matter.  The letter informed 
the veteran of what evidence was required to substantiate his 
claim and of the veteran's and VA's respective duties for 
obtaining evidence.  Although no longer required, the veteran 
was also asked to submit evidence and/or information in his 
possession to the RO.  Finally, the Board notes the RO sent 
the veteran a letter in April 2006 informing him of how 
disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, supra.  Thus, the Board concludes that 
all required notice has been given to the veteran.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The RO has obtained 
VA outpatient treatment records dated from June 1971 to 
January 2006.  The veteran also submitted private medical 
records dated from June to July 1976 in support of his claim, 
and he was afforded a VA examination in September 2005.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303(a), (b) (2007).  Service connection may be 
granted for disease that is diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111 (West 
2002).  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 C.F.R. § 3.304(b) 
(2007).  Mere history provided by the veteran of the pre-
service existence of conditions, recorded at the time of the 
entrance examination, does not in itself constitute a 
notation of a pre-existing condition.  38 C.F.R. § 
3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); 
Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

VA may show a lack of aggravation by establishing that there 
was no increase in disability during service or that any 
increase in disability was due to the natural progress of the 
pre-existing condition.  38 U.S.C.A. § 1153.  However, if VA 
fails to rebut the section 1111 presumption, the claim is one 
for service connection, not aggravation.  Wagner v. Principi, 
370 F.3d 1089, 1096 (Fed. Cir. 2004).

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) was amended during the 
pendency of this appeal, effective May 4, 2005.  See 70 Fed. 
Reg. 23,027-29 (May 4, 2005) (now codified at 38 C.F.R. § 
3.304(b) (2007)).  The amended regulation requires that VA, 
rather than the claimant, bear the burden of proving that the 
disability at issue pre-existed entry into service, and that 
the disability was not aggravated by service, before the 
presumption of soundness on entrance into active service may 
be rebutted.  See also Cotant v. Principi, 17 Vet. App. 116 
(2003). 

Where a law or regulation changes after a claim has been 
filed, but before the administrative and/or appeal process 
has been concluded, both the old and new versions must be 
considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  The Board will therefore 
consider both the old and new versions of 38 C.F.R. 
§ 3.304(b), noting that the amended regulation establishes a 
somewhat lesser burden upon the claimant. 

The Court of Appeals for Veterans Claims has held that the 
presumption of soundness upon entry into service may not be 
rebutted without "contemporaneous clinical evidence or 
recorded history" in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  Subsequently, a higher court explained 
the Miller decision by noting that "[n]othing in the court's 
opinion suggests that without such evidence the presumption 
can never be rebutted," emphasizing that any such 
determination must consider "how strong the other rebutting 
evidence might be."  Harris v. West, 203 F. 3d. 1347, 1351 
(Fed. Cir. 2000).

The veteran has asserted that service connection is warranted 
in this case because he was discharged from service due to 
headaches and seizures and, after he had a brain tumor 
removed after service, he continued to suffer from seizures.  

Applying the legal criteria above, the Board notes that, at 
the veteran's enlistment examination in January 1971, his 
neurologic system was normal, and the examiner did not 
document that the veteran had a seizure disorder or epilepsy.  
Therefore, a seizure disorder was not "noted" when the 
veteran entered active duty, and the presumption of soundness 
applies.  

Next, the Board must determine whether, under 38 U.S.C.A § 
1111 and 38 C.F.R. § 3.304(b), the presumption of soundness 
is rebutted by clear and unmistakable evidence that the 
veteran's seizure disorder existed prior to service and was 
not aggravated therein.  The Board finds the presumption of 
soundness has been rebutted in this case, as explained below.  

Determinations regarding the pre-existence of a disability 
should be based on medical judgment derived from accepted 
medical principles, and the clinical factors pertinent to the 
basic character, origin, and development of such injury or 
disease.  History conforming to accepted medical principles 
should be given due consideration, in conjunction with basic 
clinical data, and be accorded probative value consistent 
with accepted medical and evidentiary principles regarding 
inccurrence, symptoms, and course of the injury or disease, 
together with all other lay and medical evidence concerning 
the inception, development, and manifestations of the 
impairment.  38 C.F.R. § 3.304(b) (2007).

The veteran has asserted that he did not have seizures prior 
to service, on the basis that there is no documentation of 
such in the record.  In support of his assertion, the veteran 
has submitted various lay statements from family members and 
friends who have known him since he was a child, which 
purport to establish that these individuals did not have 
knowledge of the veteran having seizures before service, but 
suffering from headaches and seizures after returning from 
service.  The lay statements are considered competent lay 
evidence, since seizures are a lay-observable disability.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
However, the Board finds there is contrary medical evidence 
of record that is more probative as to the whether the 
veteran's seizure disorder existed prior to service.  

The evidentiary record contains VA treatment records dated 
from June to July 1971, which note the veteran's report of 
having seizures in May 1970.  In early June 1971, the veteran 
reported that he was in the Air Force for three months but 
was unable to adapt because of his seizures.  He reported 
that his first seizure was in May 1970, and that he was 
taking Dilantin at that time.  He was prescribed Dilantin and 
Phenobarbital.  Later that same month, the veteran was 
admitted to the VA Medical Center in Houston, Texas, for 
treatment after overdosing on Dilantin and Phenobarbital, 
which he reported had been given to him for his seizures 
since May 1970.  

The record also contains private medical records dated from 
June to July 1976, which show the veteran had a history of 
seizures.  He was admitted for evaluation of his headaches, 
and he reported having seizures from age 15 to 19.  During 
neurosurgery evaluation, he reported that he would fall out 
and shake all over, and that something had to be put in his 
mouth to prevent him from biting his tongue.  He also 
reported that he was evaluated at Ben Taub Hospital in 
Houston, Texas, but multiple tests did not reveal anything in 
particular.  The veteran reported that he had not had any 
seizures since the age of 20, and that he did not take any 
medications for seizures.  

In determining whether there is clear and unmistakable 
evidence that the veteran's seizure disorder existed prior to 
service, the Board finds the lay statements noted in the 1971 
VA treatment records and 1976 private medical records to be 
the most probative evidence of record, as these statements 
were made when medical treatment was being rendered.  In this 
regard, the Board notes that the veteran's statements made 
contemporaneous with medical treatment are more credible than 
his current assertions, as well as the lay statements 
submitted in this case, which were made many years later.  
See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Therefore, 
the Board finds there is clear and unmistakable medical 
evidence of record which shows the veteran's seizure disorder 
existed prior to service.  

Next, the Board must determine whether the veteran's pre-
existing seizure disorder was aggravated (i.e., incurred a 
permanent increase in the underlying disability which was not 
natural progress) during service.  The Board finds that the 
disability was clearly and unmistakably not aggravated during 
service.  

The veteran's service treatment records (STRs) reveal no 
complaints, treatment, or diagnosis related to a seizure 
disorder or epilepsy.  In fact, the veteran denied having 
epilepsy or fits at his entrance and separation examinations 
in January and March 1971, respectively.  The Board also 
notes the March 1971 report of medical history reflects that 
the veteran received an administrative discharge after being 
evaluated at the Mental Hygiene clinic, as opposed to being 
discharged due to headaches and seizures as has been asserted 
by the veteran.  The veteran has also suggested that he 
suffered a head injury in service, which could be the cause 
of his seizure disorder.  However, the veteran's report of 
suffering a head injury in service is considered less than 
probative as there is no indication in the STRs that the 
veteran suffered a head injury during his one-month period of 
active duty service.  The lack of corroborating medical 
evidence showing complaints or treatment of a head injury in 
service weighs against the veteran's assertion of suffering 
an in-service head injury.  See Buchanan, supra, at 1337.  In 
addition, there is no competent medical evidence of record 
which establishes that the veteran's current seizure disorder 
is related to a head injury incurred during service, or any 
other injury suffered or disease contracted during service.  

The veteran was afforded a VA examination in September 2005 
to determine whether his seizure disorder was incurred in or 
aggravated by service.  The VA examiner reviewed the claims 
file and noted the veteran's extensive medical history, 
including the lack of mention or evaluation of seizures in 
service.  After reviewing the claims file and examining the 
veteran, the September 2005 VA examiner diagnosed him with 
localization-related epilepsy, complex partial, with and 
without generalization.  The examiner opined that it appears 
the veteran's seizure disorder pre-existed service, and that 
there is no evidence to suggest that his military service 
contributed in any way to his seizure disorder.  

The Board notes that the veteran's representative recently 
argued that a new VA examination and opinion are necessary 
because the 1971 VA treatment records were not considered by 
the VA examiner.  The Board has carefully considered the 
representative's argument.  However, we find that a new VA 
examination is not necessary, because the 1971 VA treatment 
records do not contain any evidence which establishes that 
the veteran's seizure disorder did not exist prior to service 
or that his pre-existing seizure disorder was aggravated in 
service.  Instead, the 1971 treatment records contain the 
veteran's report of suffering from seizures prior to service, 
as well as his report of being unable to adjust to service 
because of his seizures, which is insufficient to establish a 
permanent increase in his seizure disorder during service.  

In sum, the Board finds there is no indication of increased 
symptomatology associated with a seizure disorder shown 
during the veteran's brief period of military service.  In 
addition, there is no disease or injury indicated in the 
service medical records to which the veteran's seizure 
disorder has been attributed.  In this regard, the Board 
notes that the September 2005 VA examiner indicated that the 
veteran's seizure disorder may be secondary to a meningioma 
which he had removed in 1976.  However, entitlement to 
service connection for left perio-occipital meningioma was 
denied in an August 1993 rating decision.  Moreover, the 
record contains a competent and probative medical opinion 
that the veteran's military service did not contribute to his 
seizure disorder.  Therefore, the Board finds there is clear 
and unmistakable evidence that the veteran's pre-existing 
seizure disorder was not aggravated (i.e., permanently 
worsened) during service.  

The Board has no reason to doubt that the veteran sincerely 
believes his current seizure disorder is related to his 
military service; however, there is no competent and 
probative evidence of record which shows his pre-existing 
seizure disorder underwent a permanent increase during 
service, and there is no indication that he has the requisite 
knowledge to opine on matters that require medical knowledge, 
such as medical etiology.  See Robinette v. Brown, 8 Vet. 
App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In summary, the Board finds there is no competent medical 
evidence showing the veteran's seizure disorder increased in 
disabling manifestations during service.  As noted, there is 
no evidence showing that he complained of, or was treated 
for, a seizure disorder during service, and he denied having 
epilepsy and fits at his separation examination in March 
1971.  In addition, the record contains a competent and 
probative medical opinion to the effect that the veteran's 
military service did not contribute to his seizure disorder.  
As a result, the Board finds the evidence clearly and 
unmistakably shows his seizure disorder existed prior to 
service, and that his seizure disorder was clearly and 
unmistakably not aggravated during service.  For the reasons 
and bases set forth above, the Board finds that the claim for 
service connection for seizures is denied, and the benefit-
of-the-doubt doctrine is not for application.  See Gilbert, 
supra.


ORDER

Entitlement to service connection for seizures, status post 
craniotomy and removal of left parieto-occipital meningioma, 
is denied.  



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


